
	
		I
		111th CONGRESS
		2d Session
		H. R. 5876
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Bishop of New
			 York (for himself, Mr. King of New
			 York, Mr. Himes,
			 Mr. Murphy of Connecticut,
			 Mr. Ackerman,
			 Mr. Serrano,
			 Mr. Courtney,
			 Ms. DeLauro,
			 Mr. Israel,
			 Mr. Crowley,
			 Mr. Engel,
			 Mr. Hall of New York,
			 Mrs. Lowey, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize and improve activities for the protection of the Long Island Sound
		  watershed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long Island Sound Improvement Act
			 Amendments of 2010.
		2.Long Island
			 Sound
			(a)Duties of the
			 OfficeSection 119(c) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1269(c)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (H) by striking the and at the end;
					(B)in subparagraph
			 (I) by striking the period at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following:
						
							(J)the impacts of climate change on the Long
				Island Sound watershed, including—
								(i)the identification
				and assessment of vulnerabilities in the watershed,
								(ii)the development
				and implementation of adaptation strategies to reduce such vulnerabilities,
				and
								(iii)the
				identification and assessment of the impacts of sea level rise on water
				quality, habitat, and infrastructure in Long Island
				Sound;
								;
					(2)by striking
			 paragraph (4) and inserting the following:
					
						(4)develop and
				implement strategies to increase public education and awareness with respect to
				the ecological health and water quality conditions of Long Island
				Sound;
						;
				
				(3)in paragraph (6)
			 by inserting after the public the following: , including
			 on the Internet,; and
				(4)by striking
			 paragraph (7) and inserting the following:
					
						(7)track the progress made towards meeting the
				identified goals, actions, and schedules of the Comprehensive Conservation and
				Management Plan, including through the implementation and support of a
				monitoring system for the ecological health and water quality conditions of
				Long Island Sound;
				and
						.
				(b)Stormwater
			 dischargesSection 119 of
			 such Act is amended—
				(1)by redesignating
			 subsections (d), (e), and (f) as subsections (j), (k), and (l), respectively;
			 and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Stormwater
				discharges
							(1)In
				generalNot later than
				January 1, 2013, a municipality that owns or operates a municipal separate
				storm sewer system shall be required to obtain, without regard to the size of
				the population served by the system, a permit under section 402(p) for
				discharges composed entirely of stormwater for any portion of the municipality
				that is located within both—
								(A)the Long Island
				Sound watershed; and
								(B)an urbanized
				area.
								(2)Regional
				stormwater permittingNotwithstanding the requirements of section
				402(p)(3)(B)(i), and at the request of applicable municipalities, permits
				described in paragraph (1) may be issued on a regional basis.
							(3)Regulations
								(A)In
				generalNot later than 2
				years after the date of enactment of the Long Island Sound Improvement Act
				Amendments of 2010, and after providing notice and an opportunity for public
				comment, the Administrator shall issue regulations to implement this
				subsection, including regulations for permit issuance on a regional basis under
				paragraph (2).
								(B)Permit
				requirementsIn carrying out subparagraph (A), the Administrator
				shall ensure that—
									(i)permits held by
				industrial stormwater dischargers located within a region subject to a regional
				permit issued under paragraph (2) conform to the conditions included in the
				regional permit;
									(ii)permits held by
				construction activity dischargers located within a region subject to a regional
				permit issued under paragraph (2) conform to the conditions included in the
				regional permit; and
									(iii)monitoring
				requirements are included in a regional permit issued under paragraph
				(2).
									(4)Technical
				assistanceThe Administrator may provide technical assistance to
				a municipality with respect to the establishment of a regional permit issued
				under paragraph
				(2).
							.
				(c)Reporting
			 requirementsSection 119 of
			 such Act (as amended by this section) is further amended by inserting after
			 subsection (d) the following:
				
					(e)Report
						(1)In
				generalNot later than 2
				years after the date of enactment of the Long Island Sound Improvement Act
				Amendments of 2010, and biennially thereafter, the Director of the Office, in
				consultation with the Governor of each Long Island Sound State, shall submit to
				Congress a report that—
							(A)summarizes and
				assesses the progress made by the Office and the Long Island Sound States in
				implementing the Long Island Sound Comprehensive Conservation and Management
				Plan, including an assessment of the progress made towards meeting the
				performance goals and milestones contained in the Plan;
							(B)assesses the key
				ecological attributes that reflect the health of the ecosystem of the Long
				Island Sound watershed;
							(C)describes any
				substantive modifications to the Long Island Sound Comprehensive Conservation
				and Management Plan made during the 2-year period preceding the date of
				submission of the report;
							(D)provides specific
				recommendations to improve progress in restoring and protecting the Long Island
				Sound watershed, including, as appropriate, proposed modifications to the Long
				Island Sound Comprehensive Conservation and Management Plan;
							(E)identifies
				priority actions for implementation of the Long Island Sound Comprehensive
				Conservation and Management Plan for the 2-year period following the date of
				submission of the report; and
							(F)describes how
				Federal funding and actions will be coordinated with the actions of the Long
				Island Sound States and other entities.
							(2)Public
				availabilityThe Administrator shall make the report described in
				paragraph (1) available to the public, including on the Internet.
						(f)Annual budget
				planThe President, in the
				annual budget of the United States Government submitted under section 1105(a)
				of title 31, United States Code, shall submit information regarding each
				Federal agency involved in the protection and restoration of the Long Island
				Sound watershed, including—
						(1)an interagency
				crosscut budget that displays for each Federal agency—
							(A)the amount
				obligated in the preceding fiscal year for protection and restoration projects
				and studies relating to the watershed;
							(B)the estimated
				budget for the current fiscal year for protection and restoration projects and
				studies relating to the watershed; and
							(C)the proposed
				budget for succeeding fiscal years for protection and restoration projects and
				studies relating to the watershed; and
							(2)a summary of any
				proposed modifications to the Long Island Sound Comprehensive Conservation and
				Management Plan for the succeeding fiscal
				year.
						.
			(d)Federal
			 entitiesSection 119 of such Act (as amended by this section) is
			 further amended by inserting after subsection (f) the following:
				
					(g)Federal
				entities
						(1)CoordinationThe
				Administrator shall coordinate the actions of all Federal agencies that impact
				water quality in the Long Island Sound watershed in order to improve the water
				quality and living resources of the watershed.
						(2)MethodsThe
				Administrator, acting through the Director of the Office, may enter into
				interagency agreements and make intergovernmental personnel appointments in
				carrying out the duties of this section.
						(3)Federal
				participation in watershed planningA Federal agency that owns or occupies real
				property, or carries out activities, within the Long Island Sound watershed
				shall participate in regional and subwatershed planning, protection, and
				restoration activities with respect to the watershed.
						(4)Consistency with
				Comprehensive Conservation and Management Plan
							(A)In
				generalTo the maximum extent practicable, the head of each
				Federal agency that owns or occupies real property, or carries out activities,
				within the Long Island Sound watershed shall ensure that the property, the
				actions taken by the agency with respect to the property, and the activities of
				the agency are consistent with the Long Island Sound Comprehensive Conservation
				and Management Plan, and any related subsequent agreements and plans.
							(B)Forested lands
				and riparian habitatNot
				later than 2 years after the date of enactment of the Long Island Sound
				Improvement Act Amendments of 2010, the Administrator shall coordinate with the
				head of each Federal agency that owns or occupies real property within the Long
				Island Sound watershed to develop and implement—
								(i)a
				plan to maximize, to the extent practicable, forest cover and riparian habitat
				on the property; and
								(ii)a
				plan for reforestation and riparian habitat recovery, if necessary, on the
				property.
								(C)Stormwater
				management practicesNot
				later than 2 years after the date of enactment of the Long Island Sound
				Improvement Act Amendments of 2010, the Administrator shall coordinate with the
				head of each Federal agency that owns or occupies real property within the Long
				Island Sound watershed to develop and implement a plan to minimize or eliminate
				the discharge of stormwater from the
				property.
							.
			(e)Trading
			 programSection 119 of such Act (as amended by this section) is
			 further amended by inserting after subsection (g) the following:
				
					(h)Trading
				program
						(1)EstablishmentThe
				Administrator shall, in consultation with the Governor of each Long Island
				Sound State—
							(A)not later than
				September 30, 2011, publish a proposal for a voluntary interstate nitrogen
				trading program with respect to Long Island Sound that includes the generation,
				trading, and use of nitrogen credits to facilitate the attainment and
				maintenance of the Long Island Sound TMDL; and
							(B)not later than
				March 1, 2012, establish a voluntary interstate nitrogen trading program with
				respect to Long Island Sound that includes the generation, trading, and use of
				nitrogen credits to facilitate the attainment and maintenance of the Long
				Island Sound TMDL.
							(2)RequirementsThe
				trading program established under paragraph (1) shall, at a minimum—
							(A)establish
				procedures or standards for certifying, verifying, and enforcing nitrogen
				credits to ensure that credit-generating practices from both point sources and
				nonpoint sources are achieving actual reductions in nitrogen; and
							(B)establish
				procedures or standards for providing public transparency with respect to
				trading
				activity.
							.
			(f)Annual priority
			 listSection 119 of such Act (as amended by this section) is
			 further amended by inserting after subsection (h) the following:
				
					(i)Annual priority
				list
						(1)In
				generalNot later than one
				year after the date of enactment of the Long Island Sound Improvement Act
				Amendments of 2010, and annually thereafter, the Director of the Office, in
				consultation with the Governor of each Long Island Sound State, shall compile,
				after providing notice, a list identifying and prioritizing the activities,
				projects, programs, and studies intended to be funded with amounts made
				available for grants under subsection (j) during the succeeding fiscal
				year.
						(2)List
				componentsThe list compiled under paragraph (1) shall
				include—
							(A)a specification, in order of priority, of
				activities, projects, programs, and studies that will assist in meeting the
				goals and objectives of the Long Island Sound Comprehensive Conservation and
				Management Plan;
							(B)information on the
				activities, projects, programs, and studies specified in subparagraph (A),
				including the potential terms of financial assistance and communities to be
				served; and
							(C)the criteria and methods established by the
				Director of the Office, in consultation with the Governor of each Long Island
				Sound State, for selecting activities, projects, programs, and studies for
				grants under subsection (j).
							(3)Approval of
				list
							(A)SubmissionNot later than 15 days after compiling a
				list under paragraph (1), the Director of the Office shall submit the list to
				the Administrator for approval.
							(B)ApprovalThe Administrator shall approve or
				disapprove a list submitted under subparagraph (A) based on a determination of
				whether the activities, projects, programs, and studies specified in the list
				are consistent with the goals and objectives of the Long Island Sound
				Comprehensive Conservation and Management Plan.
							(C)Effect of
				disapprovalIf the Administrator disapproves a list submitted
				under subparagraph (A), the Administrator shall provide the Director of the
				Office, in writing, a notification of and basis for the disapproval and shall
				allow the Director of the Office the opportunity for resubmission.
							(D)Failure of
				Administrator to respondIf the Administrator has not responded
				in writing to a list submitted under subparagraph (A) by the date that is 90
				days after the date of the submission, the list shall be considered to be
				approved.
							(4)Failure to
				compile listIf the Director of the Office does not compile a
				list under paragraph (1) with respect to a fiscal year, the Administrator shall
				compile the list for that fiscal year, which—
							(A)shall include a specification, in order of
				priority, of activities, projects, programs, and studies that will assist in
				meeting the goals and objectives of the Long Island Sound Comprehensive
				Conservation and Management Plan; and
							(B)may include any activities, projects,
				programs, and studies from previous lists compiled under paragraph (1) and
				approved under paragraph (3) that have not yet been funded with a grant under
				subsection
				(j).
							.
			(g)GrantsSection
			 119(j) of such Act (as redesignated by subsection (b)(1) of this section) is
			 amended—
				(1)by striking
			 paragraph (2) and inserting the following:
					
						(2)Eligibility
							(A)In generalExcept as provided in subparagraph (B), the
				Administrator is authorized to make grants under this subsection to State,
				interstate, and regional water pollution control agencies and other public and
				nonprofit private agencies, institutions, and organizations.
							(B)Construction of treatment
				works
								(i)In generalThe
				Administrator is authorized to make a grant under this subsection for the
				construction of a publicly owned treatment works within a Long Island Sound
				State solely—
									(I)to a municipal, intermunicipal, State, or
				interstate agency; and
									(II)if the State in which the recipient
				agency is located has established, or the Administrator has established for the
				State, allocations for discharges within the State in a Long Island Sound
				TMDL.
									(ii)Minimum fundingTo the extent practicable, the
				Administrator shall make grants to agencies under this subparagraph in a manner
				that ensures that each Long Island Sound State receives each fiscal year not
				less than 5 percent of the total amount made available in grants under this
				subparagraph in that fiscal year.
								;
				and
				(2)in paragraph (3)
			 by inserting after the first sentence the following: Grants to construct
			 a municipal separate storm sewer system made under this subsection to a
			 municipality that is subject to a regional permit issued under subsection
			 (d)(2) shall not exceed 65 percent of the costs of the
			 construction..
				(h)Authorization of
			 appropriationsSection 119(l)
			 of such Act (as redesignated by subsection (b)(1) of this section) is amended
			 to read as follows:
				
					(l)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section, other than subsection (j), such sums as may be necessary for each of
				fiscal years 2011 through 2015.
						(2)Relationship to
				other fundingFor each fiscal
				year, the amount the Management Conference of the Long Island Sound Study is
				eligible to receive in grants under section 320 shall be reduced by an amount
				equal to the amount the Management Conference receives in grants under this
				section.
						(3)GrantsThere
				is authorized to be appropriated to carry out subsection (j)—
							(A)for grants to construct publicly owned
				treatment works, including municipal separate storm sewer systems (which may
				utilize low impact development technologies or approaches or utilize methods to
				address combined sewer overflows)—
								(i)$125,000,000 for
				fiscal year 2011; and
								(ii)$250,000,000 for
				each of fiscal years 2012 through 2015; and
								(B)for grants other
				than grants described under subparagraph (A) $40,000,000 for each of fiscal
				years 2011 through
				2015.
							.
			(i)DefinitionsSection
			 119 of such Act (as amended by this section) is further amended by adding at
			 the end the following:
				
					(m)DefinitionsIn
				this section, the following definitions apply:
						(1)Long island
				sound stateThe term Long Island Sound State means
				each of the States of Connecticut, Massachusetts, New Hampshire, New York,
				Rhode Island, and Vermont.
						(2)Long island
				sound TMDLThe term Long Island Sound TMDL means a
				total maximum daily load established or approved by the Administrator to
				achieve water quality standards in the waters of Long Island Sound under
				section 303(d).
						(3)Long island
				sound watershedThe term Long Island Sound watershed
				means Long Island Sound and the area consisting of the drainage basin leading
				into Long Island Sound, including—
							(A)the Connecticut
				River and its tributaries;
							(B)the Housatonic
				River and its tributaries;
							(C)the Thames River
				and its tributaries;
							(D)the Pawcatuck
				River and its tributaries; and
							(E)all other
				tributaries in the States of Connecticut and New York that drain into Long
				Island Sound.
							(4)Urbanized
				areaThe term urbanized area has the meaning given
				that term by the Bureau of the
				Census.
						.
			3.Innovative
			 stormwater management approachesTitle V of the Federal Water Pollution
			 Control Act (33 U.S.C. 1361 et seq.) is amended—
			(1)by redesignating
			 section 519 as section 520; and
			(2)by inserting after
			 section 518 the following:
				
					519.Innovative
				stormwater management approachesTo the maximum extent practicable, the
				Administrator shall consider the use of innovative stormwater management
				practices and approaches, including nutrient trading with respect to water
				quality and the use of low impact development technologies, in meeting the
				requirements of this
				Act.
					.
			4.Nutrient
			 bioextraction pilot project
			(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator of the Environmental Protection Agency shall carry
			 out a pilot project to demonstrate the efficacy of nutrient bioextraction for
			 the removal of nitrogen and phosphorous from the waters of the Long Island
			 Sound watershed.
			(b)Report to
			 congressNot later than 5
			 years after the date of enactment of this Act, the Administrator shall submit
			 to Congress a report on the results of the pilot project described in
			 subsection (a).
			(c)DefinitionIn
			 this section, the term nutrient bioextraction means an
			 environmental management strategy by which nutrients are removed from an
			 aquatic ecosystem through the harvest of enhanced biological production,
			 including the aquaculture of suspension-feeding shellfish or algae.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
			
